                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

IN RE:                                          §        CHAPTER 7
                                                §
LEGENDARY FIELD EXHIBITIONS,                    §        CASE NO. 19-50900-CAG
LLC, et al.;                                    §
                                                §
AAF PLAYERS, LLC;                               §        CASE NO. 19-50902-CAG
                                                §
AAF PROPERTIES, LLC;                            §        CASE NO. 19-50903-CAG
                                                §
EBERSOL SPORTS MEDIA GROUP,                     §        CASE NO. 19-50904-CAG
INC.;                                           §
                                                §
LFE 2, LLC;                                     §        CASE NO. 19-50905-CAG
                                                §
WE ARE REALTIME, LLC                            §        CASE NO. 19-50906-CAG
                                                §
        DEBTORS.                                §     (SUBSTANTIVE CONSOLIDATION
                                                §     UNDER CASE NO. 19-50900)


                     MOTION OF THOMAS A. VEIT FOR RELIEF FROM THE
                    AUTOMATIC STAY AS TO FUNDS IN ESCROW ACCOUNT
                     OR ALTERNATIVELY FOR ADEQUATE PROTECTION

          THOMAS A. VEIT (“Veit”), by and through his undersigned attorneys, files this Motion

for Relief from the Automatic Stay or Alternatively for Adequate Protection (the “Motion”)

pursuant to Sections 362(d)(1) of the Bankruptcy Code. This Motion involves funds that were

placed into an escrow account with City National Bank, as escrow agent, established to satisfy

the payment obligations of Legendary Field Exhibitions, LLC (“LFE”) to Veit under the

employment agreement between Veit and LFE.           The funds in the escrow account are not

property of the bankruptcy estate of LFE and the stay should be terminated, if it exists, to permit

Veit to take whatever action he deems necessary and appropriate to obtain the escrow funds from




                                                1

4846‐5585‐1164.4/65919/386015/072919
City National Bank. Alternatively, Veit seeks adequate protection for his interest in the escrow

funds. In support of his Motion, Veit states as follows1:


           1.        Movant has conferred with the Trustee and the Trustee does not oppose this

Motion.

           2.        On April 17, 2019, LFE, Ebersol Sport Media Group, Inc. (“ESMG”) and related

entities filed voluntary petitions for relief pursuant to Chapter 7 of the Bankruptcy Code. On July

8, 2019, this Court entered an order substantively consolidating the cases.

           3.        On December 5, 2017, ESMG and Veit, along with Veit’s wholly owned

company Solutions Group Global, Inc. (“Solutions Group”), entered into a consulting

agreement whereby ESMG hired Solutions Group and Veit to act as consultants for ESMG in

connection with the formation of a professional, spring American football league (the

“League”). In order to satisfy ESMG’s obligations to Veit and Solutions Group under the

consulting agreement, ESMG and Solutions Group established an escrow account with City

National Bank that was funded with $525,000.00. A copy of the Escrow Agreement is attached

to the Affidavit of Veit as Exhibit 1.

           4.        LFE is a wholly owned subsidiary of ESMG that was formed to further the

business plan of ESMG and to operate the League. At the time of the Consulting Agreement,

LFE had not begun operations.

           5.        At all times material hereto, ESMG and Veit contemplated, and the terms of the

Consulting Agreement itself provided, that Veit would become an employee of the entity

operating the League. This entity would become LFE.




1
    The Affidavit of Thomas A. Veit in support of this Motion is attached hereto as Exhibit A.
                                                           2

4846‐5585‐1164.4/65919/386015/072919
          6.         On May 1, 2018, LFE and Veit entered into an employment agreement whereby

LFE hired Veit as Head of Business Operations for an initial three-year period commencing May

1, 2018 through April 30, 2021 at a base salary of $250,000.00 (the “Employment

Agreement”)2. A copy of the Employment Agreement is attached to the Affidavit of Veit as

Exhibit 2. Mr. Veit’s primary duties were to manage the business operations of the League. Mr.

Veit’s duties did not include raising capital for the operation of the League but were limited to

management of the League’s business operations; and he performed those duties faithfully,

diligently, and to the best of his abilities.

          7.         In order to satisfy LFE’s payment obligations to Veit under the Employment

Agreement and for the benefit of Veit, LFE agreed to establish an escrow account in the amount

of $125,000.00.

          8.         Rather than establish a new account, Veit, ESMG and LFE agreed to use the

existing Escrow Agreement and escrow account at City National Bank for the Employment

Agreement. ESMG and Veit then instructed City National Bank to disregard the escrow

termination instruction and to disburse all but $125,000.00 of the Escrow Funds to ESMG. A

copy of the instructions to City National Bank and an email between ESMG’s and LFE’s counsel

and Veit regarding the reduction of the Escrow Funds in the existing City National Bank Escrow

Agreement for the Employment Agreement are attached to the Affidavit of Veit as Composite

Exhibit 3.          Upon information and belief, the current balance of the escrow account is

$126,761.70 (the “Escrow Funds”3).

2
  The Employment Agreement contains an arbitration provision (paragraph 6) that requires that any dispute under or
related to the Employment Agreement are to be resolved by arbitration that will occur in the State of Florida.
Nothing contained in this Motion shall be deemed or be construed as a waiver by Veit to enforce the arbitration
clause. Once the Court terminates the automatic stay, the Trustee should be required to consent to a distribution of
the Escrow Funds and any dispute concerning his failure to do so would be subject to arbitration in Florida.
3
  The term Escrow Funds shall also include all interest, appreciation, and proceeds of the funds held in the Escrow
Account by City National Bank or its successor.
                                                         3

4846‐5585‐1164.4/65919/386015/072919
          9.         Under the terms of the Employment Agreement, Veit is entitled to continue to

receive his Base Salary and certain employment benefits through the balance of the term of the

Employment Agreement (April 30, 2021) in the event Veit’s employment is terminated without

cause,

          10.        LFE terminated Veit’s employment without cause effective April 15, 2019.

          11.        Under the terms of the Employment Agreement, Veit is owed the following sums:

                a. $275,000.00 for base salary4;

                b. $14,423.07 for unpaid and accrued vacation time for April 30, 2018 through April

                     16, 2019; and,

                c. $17,952.48 for Employee Benefits (medical) per Section 4.c. of the Employment

                     Agreement incorporating Section 3.e.1.

                d. Total Claim: $307,375.55.

                                       Cause Exists to Terminate the Automatic Stay

          12.        Section 362(d)(1) provides that the Court shall grant relief from stay for cause,

including lack of adequate protection. In this instance cause exists to terminate the automatic

stay in that the Escrow Funds are not property of the Bankruptcy Estate. The Escrow Agreement

was established to satisfy the obligations owed to Veit. LFE terminated Veit without cause pre-

petition. LFE owes Veit his base salary and certain employee benefits and the conditions of the

Escrow Agreement have been satisfied.



4
  Because the Employment Agreement was terminated without cause, absent the bankruptcy Veit would be entitled
to receive his yearly base salary of $250,000.00 that increases by $25,000.00 each year for the period of April 17,
2019 through May 1, 2020 plus employee benefits as provided in the Employment Agreement. However because of
Section 502(b)(7), Veit’s damages for breach of the Employment Agreement are limited to the compensation for the
one year following the petition date plus any unpaid compensation due under the contract without acceleration
which would be the base salary of $275,000.00 plus $14,423,07 for unpaid and accrued vacation time for 2018, plus
$17,952.48 for the Employee Benefits for one year after the petition date for a total of $307,375.55

                                                         4

4846‐5585‐1164.4/65919/386015/072919
          13.        Because Veit was terminated without cause prior to the commencement of the

Bankruptcy Case, the Escrow Funds belong to Veit and are not property of the Bankruptcy

Estate. “…funds that are deposited into an escrow account by a debtor, for the benefit of others,

cannot be characterized as property of the estate.” Dizkowski v NASD Regulation, Inc. (In re

Scanlon), 239 F.3d 1195 at 1198 (11th Cir. 2001) quoting In re S.E.L. Maduro, 205 B.R. 987,

990-991 (Bankr. S.D. Fla. 1997)(citing In re AGSY, Inc., 120 B.R. 313, 317-320 (Bankr.

S.D.N.Y. 1990).” The majority of courts have concluded that “an escrow into which a debtor

puts its property (or from which the debtor is entitled to payments after satisfying a condition) is

not property of the estate.” In re Atlantic Gulf Communities, Corp., 369 B.R. 156 at 164 (Bankr.

D. Del. 2007).

          14.         Neither LFE nor ESMG have control over the Escrow Funds with City National

Bank, and they alone cannot control who would receive the Escrow Funds. Rather, the escrow

account at City National Bank was established and funded for the benefit of Veit and not ESMG

or LFE. Its purpose was to protect Veit and to satisfy the compensation owed to Veit.

          15.        While the funds are held in the escrow account, neither LFE nor ESMG has the

legal authority to utilize or direct the funds. To allow the Trustee the right to utilize or direct the

escrowed funds would be to allow the bankruptcy estate a greater interest in the escrowed funds

than either LFE or ESMG possessed, in contravention of the Bankruptcy Code.5

          16.        Since the Escrowed Funds are not property of the estate, Veit requests that the

automatic stay be terminated to permit Veit take whatever action is necessary to obtain the



5
 Section 363(b)(1) only permits a trustee to use “property of the estate”. Furthermore, to the
extent the estate were to have an interest in the Escrow Funds, the interest would constitute cash
collateral under Section 363(a) and the Trustee would be prohibited from using the Escrow
Funds without order of the Court and generally upon providing adequate protection. Section
363(c )(2).
                                                    5

4846‐5585‐1164.4/65919/386015/072919
Escrowed Funds from City National Bank and authorizing and ordering the Trustee to execute

such documents as are reasonably necessary to effect the release of the remaining Escrowed

Funds to Thomas A. Veit, including the execution of joint instructions to City National Bank

          17.        Alternatively, Veit requests that the Court provide him with adequate protection

by:

                     (1) Prohibiting the Trustee or any other party from withdrawing or encumbering

                          the Escrowed Funds;

                     (2) Prohibit City National Bank from disbursing any of the Escrowed Funds until

                          further order of the Court;

                     (3) Requiring the Trustee to pay all fees and expenses of City National Bank

                          under or related to the Escrow Agreement;

                     (4) Providing Veit access to all escrow account information; and,

                     (5) Paying Veit each month an amount equal to his monthly base salary and all

                          employee benefits.


          WHEREFORE, Veit requests the Court to terminate the automatic stay to permit Veit to

take any and all actions he deems advisable to obtain the Escrow Funds from City National Bank

and alternatively provide Veit adequate protection as requested in this Motion, and for such other

relief as the Court deems proper.




                                                        6

4846‐5585‐1164.4/65919/386015/072919
                                               Respectfully submitted,

                                               CLARK HILL STRASBURGER

                                                 /s/ Stephen A. Roberts
                                               Stephen A. Roberts
                                               TX State Bar No. 17019200
                                               720 Brazos, Suite 700
                                               Austin, Texas 78701
                                               Telephone: 512.499.3624
                                               Facsimile: 512.499.3660
                                               Email: stephen.roberts@clarkhillstrasburger.com

                                               Attorneys for Thomas A. Veit



                                       CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of this Motion of Thomas
A. Veit for Relief from the Automatic Stay or Alternatively for Adequate Protection was served
via CM/ECF and the parties listed below, as indicated, on the 29th day of July, 2019.


    Debtors:                                          Debtors’ Counsel:
    Legendary Field Exhibitions, LLC                  William A. (Trey) Wood, III
    AAF Players, LLC                                  Bracewell, LLP
    AAF Properties, LLC                               711 Louisiana, Suite 2300
    Ebersol Sports Media Group, Inc.                  Houston, TX 77002
    LFE 2, LLC                                        Email: Trey.wood@bracewell.com
    We Are Realtime, LLC
    4525 Macro
    San Antonio, TX 78218

    Trustee:                                          Brian S. Engel
    Randolph N. Osherow                               Barrett, Daffin, Frappier, Turner & Engel
    342 W. Woodlawn, Suite 100                        3809 Juniper Trace, Suite 205
    San Antonio, TX 78212                             Austin, TX 78738
    Email: rosherow@hotmail.com                       Email: brianen@bdfgroup.com


    Kell C. Mercer                                    Steve Turner
    Kell C. Mercer, PC                                Barrett, Daffin, Frappier, Turner & Engel
    1602 E. Cesar Chavez St.                          3809 Juniper Trace, Suite 205
    Austin, TX 78702                                  Austin, TX 78738
    Email: kell.mercer@mercer-law-pc.com              Email: wdecf@bdfgroup.com

                                                  7

4846‐5585‐1164.4/65919/386015/072919
    Parties Requesting Notice:                   LMREC III CLO I REO I, Inc.
    Three Sisters Partnership                    Heather J. Panko
    c/o Russell W. Savory                        Stutzman, Bromberg, Esserman & Plifka, PC
    Beard & Savory, PLLC                         2323 Bryan Street, Suite 2200
    119 South Main Street, Suite 500             Dallas, TX 75201
    Memphis, TN 38103                            Email: panko@sbep-law.com
    Email: russ@bsavory.com


    IsoLynx, LLC                                 Deb Secrest
    c/o Lathrop Gage, LLP                        Commonwealth of Pennsylvania
    Raymond J. Urbanik                           Department of Labor & Industry
    2101 Cedar Springs Road, Suite 1400          Collections Support Unit
    Dallas, TX 75201                             651 Boss Street, Room 925
    Email: rurbanik@lathropgage.com              Harrisburg, PA 17121
                                                 Email: ra-li-ucts-bankrupt@state.pa.us

    TRT Development Company – San Antonio        Cynthia Frelund
    d/b/a Omni San Antonio Hotel at the          c/o Aaron C. Smith
    Colonnade                                    c/o Stephen J. Humeniuk
    Kristen A. Miller Reinsch                    Locke Lord LLP
    TRT Holdings, Inc.                           111 South Wacker Drive
    4001 Maple Avenue, Suite 600                 Chicago, IL 60606
    Dallas, TX 75219                             Email: asmith@lockelord.com
    Email: Kristen.reinsch@trtholdings.com

    Stephen J. Humeniuk                          Sodexo
    Locke Lord LLP                               c/o Thomas Stanton, Esq.
    600 Congress Ave., Suite 2200                Assistant General Counsel
    Austin, TX 78701                             9801 Washingtonian Blvd., 12th Floor
    Email: Stephen.humeniuk@lockelord.com        Gaithersburg, MD 20878
                                                 Email: Thomas.stantin@sodexo.com

    Zachary Hospitality, LLC                     Artoush Varshosaz
    c/o Roderick J. Regan                        K&L Gates LLP
    11118 Wurzbach, #101                         1717 Main Street, Suite 2800
    San Antonio, TX 78230                        Dallas, TX 75201
    Email: rod@rodregan.com                      Email: artoush.varshosaz@klgates.com


    Dundon Capital Partners, LLC                 Pavilion Management Company
    c/o Russell W. Mills                         Jonathan L. Howell, PLLC
    Bell Nunnally & Martin LLP                   Glast, Phillips & Murray, P.C.
    2323 Ross Avenue, suite 1900                 14801 Quorum Dr., Suite 500
    Dallas, TX 75201                             Dallas, TX 75254
    Email: rmills@bellnunnally.com               Email: jhowell@gpm-law.com

                                             8

4846‐5585‐1164.4/65919/386015/072919
    Security Industry Specialists, Inc.           CBS Corporation, CSTV Networks, Inc. d/b/a
    c/o Wayne R. Terry                            CBS Sports Network and Affiliates
    Hemar, Rousso & Heald, LLP                    c/o Weil, Gotshal & Manges LLP
    15910 Ventura Blvd., 12th Floor               Alfredo R. Perez
    Encino, CA 91436-2829                         700 Louisiana St., Suite 1700
    Email: wterry@hrhlaw.com                      Houston, TX 77002
                                                  Email: alfredo.perez@weil.com

    CBS Corporation, CSTV Networks, Inc.          Arizona Board of Regents
    d/b/a CBS Sports Network and Affiliates       Arizona State University
    c/o Weil, Gotshal & Manges LLP                c/o Roberts M. Charles, Jr.
    Yehudah L. Buchweitz                          Lewis Roca Rothgerber Christie LLP
    Garrett A. Fail                               One South Church Avenue, Suite 2000
    767 Fifth Avenue                              Tucson, AZ 85701-1611
    New York, NY 10153                            Email: rcharles@lrrc.com
    Email: yehudah.buchweitz@weil.com
    Garrett.fail@weil.com


    First Insurance Funding                       IsoLynx, LLC
    c/o Daniel J. Zeller                          c/o Wendi Alper-Pressman
    Shapiro Sher Guinot & Sandler                 Lathrop Gage LLP
    250 West Pratt Street, Suite 2000             7701 Forsyth Blvd., Suite 500
    Baltimore, MD 21201                           St. Louis, MO 63105
    djz@shapirosher.com                           wpressman@lathropgage.com

    NCM Wireless, Inc.                            Blue Cross of California
    c/o William L. Niro                           d/b/a Anthem Blue Cross and
    Aronberg Goldgehn Davis & Garmisa             Anthem Blue Cross Life and Health Ins. Co.
    330 North Wabash, Suite 1700                  c/o Eric S. Goldstein, Esq.
    Chicago, IL 60611                             Shipman & Goodwin, LLP
    wniro@agdglaw.com                             One Constitution Plaza
                                                  Hartford, CT 06103-1919
                                                  egoldstein@goodwin.com
                                                  bankruptcy@goodwin.com
                                                  bankruptcyparalegal@goodwin.com




                                              9

4846‐5585‐1164.4/65919/386015/072919
    Texas Comptroller of Public Accounts
    c/o Courtney J. Hull                          Colton Schmidt & Reggie Northup
    Assistant Attorney general                    c/o Abir Cohen Treyzon Salo, LLP
    Bk-chull@oag.tex.gov                          16001 Ventura Blvd., Suite 200
    c/o Sherri K. Simpson, Paralegal              Encino, CA 91436
    sherri.simpson@oag.texas.gov                  JFarahi@actslaw.com
    Attorney General’s Office
    Bankruptcy & Collections Division
    P.O. Box 12548
    Austin, TX 78711-2548

    Shaun O’Hara and 60 Soho Consulting, LLC
    c/o Stephen J. Humeniuk
    Locke Lord LLP
    600 Congress Avenue, Suite 2200
    Austin, TX 78701
    Email: stephen.humeniuk@lockelord.com




                                           /s/ Stephen A. Roberts
                                           Stephen A. Roberts




                                             10

4846‐5585‐1164.4/65919/386015/072919
EXHIBIT A
EXHIBIT 1
EXHIBIT "1"
EXHIBIT 2
EXHIBIT "2"
EXHIBIT 3
COMPOSITE EXHIBIT "3"
Bob Wahl

From:                                 Tom Veit <taveit@taveit.com>
Sent:                                 Thursday, February 28, 2019 5:46 PM
To:                                   David Saslow
Subject:                              Fwd: Question
Attachments:                          mg_info.txt




Begin forwarded message:

       From: "Fogel, Baird D." <baird.fogel@morganlewis.com>
       Date: February 21, 2019 at 5:00:42 PM EST
       To: "Tom Veit" <taveit@taveit.com>
       Subject: RE: Question

       Correct sir


       Baird D. Fogel
       Morgan, Lewis & Bockius LLP
       One Market, Spear Street Tower | San Francisco, CA 94105
       Direct: +1.415.442.1170 | Mobile: +1.415.205.2605 | Fax: +1.415.442.1001
       baird.fogel@morganlewis.com | www.morganlewis.com
       Assistant: Christine Mustin | +1.415.442.1508 | chris.mustin@morganlewis.com

       From: Tom Veit <taveit@taveit.com>
       Date: Thursday, Feb 21, 2019, 1:57 PM
       To: Fogel, Baird D. <baird.fogel@morganlewis.com>
       Subject: Question

       [EXTERNAL EMAIL]

       Baird,

       Hey when we did escrow account for my employment agreement we just reduce the amount in the escrow
       account we use for the consulting agreement with City National Bank correct. We did not create a new account
       anywhere.

       I’m finishing up my taxes and my account wanted to know if I had any other Accounts.

       I believe it’s just that one correct?

       Thanks
       Tom



       Sent from my iPad


                                                              1
